Citation Nr: 1518352	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  13-14 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for coronary artery disease (CAD). 

2.  Entitlement to service connection for a bilateral shoulder disability, to include bilateral rotator cuff tears. 

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD). 

4.  Entitlement to service connection for sinusitis. 

5.  Entitlement to service connection for a left knee disability. 

6.  Entitlement to service connection for a right hand disability. 

7.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a cervical spine disability. 

8.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1969 to November 1973.  This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and October 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issues of entitlement to service connection for left knee and right hand disabilities and the claims to reopen service connection for a cervical spine and low back disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  CAD was not present in service or until years thereafter and is not etiologically related to any incident of active military service.

2.  A bilateral shoulder disability, diagnosed as bilateral rotator cuff tears and left shoulder arthritis, was not present in service or until years thereafter and is not etiologically related to any incident of active military service.

3.  COPD was not present in service or until years thereafter and is not etiologically related to any incident of active military service.

4.  Sinusitis was not present in service or until years thereafter and is not etiologically related to any incident of active military service.


CONCLUSIONS OF LAW

1.  CAD was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014). 

2.  Bilateral shoulder disabilities were not incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309. 

3.  COPD was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

4.  Sinusitis was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

The Veteran contends that service connection is warranted for the disabilities on appeal as they were incurred due to active duty service.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)(holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The record clearly establishes the presence of the claimed disabilities.  Treatment records from the Miami VA Medical Center (VAMC) document a finding of CAD following a triple vessel coronary artery bypass graft in January 2006.  COPD was diagnosed in May 2001 and confirmed by a January 2004 chest CT and January 2005 pulmonary function test (PFT).  Additionally, the Veteran was diagnosed with shoulder rotator cuff tears in August 2005 and December 2011 and sinusitis in September 2003.  He has continued to receive treatment for the claimed conditions throughout the claims period and current disabilities are demonstrated.

In-service injuries are present with respect to the Veteran's claimed shoulder and heart conditions.  In June 1971, he was seen with complaints of shoulder pain and diagnosed with a probable mild muscle strain.  With respect to the Veteran's heart, an April 1972 report of medical history contains complaints of palpitations or a pounding heart and chest pain.  Physical examination was normal, but the Veteran is competent to report symptoms that he experiences.  There are no other complaints or treatment in service pertaining to the disabilities on appeal and the Veteran's systems were normal at the November 1973 separation examination.  Therefore, in-service injuries are established for the claimed heart and shoulder conditions, but there is no medical or lay evidence establishing the incurrence of respiratory or sinus injuries during service. 

The third element of service connection, a nexus between the claimed disabilities and service, is not established for any of the claimed conditions.  Service treatment records do not support the claims; there is no medical or lay evidence during service of chronic heart, shoulder, respiratory, or sinus disabilities.  The Veteran complained of shoulder pain in June 1971, but was not diagnosed with a chronic condition; only a mild muscle strain was identified and there was no follow-up treatment or findings.  Despite the Veteran's previous reports of a history of chest pain, his systems were all normal at the November 1973 separation examination and he did not report any complaints relevant to the current claims. 

There is also no evidence of chronic disabilities until many years after the Veteran's discharge from active duty.  The earliest finding in the medical records pertaining to the claims on appeal dates from May 2001, almost 30 years after service, when the Veteran was diagnosed with COPD at the Miami VAMC.  He complained of shoulder pain in October 2002, sinus problems in August 2003, and chest pain in December 2004.  These symptoms were all reported decades after service and there is no lay evidence establishing that the Veteran experienced them during active duty or in the years after discharge.  The absence of evidence for many years after service weighs against the claims for service connection and precludes service connection on a presumptive basis for CAD and shoulder arthritis as chronic diseases in accordance with 38 C.F.R. §§ 3.307 and 3.309 (2014). 

Service connection is also possible for certain chronic disabilities under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's CAD and left shoulder arthritis are chronic diseases listed in 38 C.F.R. § 3.309(a).  While the other claimed disabilities are not chronic diseases under VA regulations, reports of a continuity of symptoms can still support the claims under § 3.303(a) and (d).  However, in this case, the Veteran has not reported a history of continuous symptoms since service with respect to any of the disabilities on appeal.  In fact, he has not provided any specific statements in support of his claims and has not alleged the onset of symptoms during service.  As the record does not establish a continuity of symptomatology related to the Veteran's heart, shoulder, respiratory, and sinus conditions, service connection as chronic diseases is not possible. 

There is also no competent medical evidence in support of the claim.  None of the Veteran's treating physicians have provided an opinion in support of service connection and review of his clinical records shows that COPD has been associated with nonservice-connected tobacco abuse.  A medical opinion addressing the etiology of the claimed shoulder conditions was issued in April 2010, but the reviewing VA physician found that the bilateral rotator cuff strains and left shoulder arthritis were not related to active duty service.  The examiner noted that there was no evidence (lay or medical) of a chronic shoulder condition until 30 years after the Veteran's separation from service.  There was also no basis for a connection between Veteran's current shoulder disabilities and the single episode of shoulder pain during service in June 1971.  Thus, there is no competent medical evidence in favor of any of the claims for service connection.  

The Board has also considered the statements of the Veteran connecting his conditions to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to report observable symptoms, but finds that his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence in this case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  
In sum, the post-service medical evidence of record shows that the first evidence of the claimed disabilities was many years after the Veteran's separation from active duty service.  In addition, the weight of the competent evidence is clearly against the finding of a nexus between the current disabilities and any incident of active service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claims and they are denied.  38 U.S.C.A. § 5107(b) (West 2002).


Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in an undated letter sent soon after receipt of his claims for service connection in January 2010.  The Veteran also received information regarding the disability-rating and effective-date elements of the claims in the notice letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and records from the Social Security Administration (SSA).  VA also obtained a proper medical opinion in March 2012 in response to the Veteran's claim for service connection for a bilateral shoulder disability.  The Board finds that VA examinations and medical opinions are not required with respect to the other claims on appeal.  There is no competent lay or medical evidence that the Veteran's heart, respiratory or sinus conditions may be related to any incident of active duty service.  Therefore, VA examinations and/or medical opinions are not necessary under the duty to assist.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

For the reasons set forth above, the Board finds that VA has complied with the duties to notify and assist.


ORDER

Entitlement to service connection for CAD is denied.

Entitlement to service connection for a bilateral shoulder disability, to include bilateral rotator cuff tears, is denied. 

Entitlement to service connection for COPD is denied. 

Entitlement to service connection for sinusitis is denied. 


REMAND

In an October 2014 rating decision, claims for entitlement to service connection for left knee and right hand disabilities and claims to reopen service connection for cervical spine and low back disabilities were denied.  In response, the Veteran filed a notice of disagreement (NOD) in October 2014.  He has not been provided a statement of the case (SOC) and a remand is therefore required.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC(s) to the Veteran and his representative on the issues of entitlement to service connection for left knee disability and right hand disability and whether new and material evidence has been received to reopen claims for entitlement to service connection for cervical spine and low back disabilities.  The Veteran should also be informed of the requirements to perfect an appeal with respect to these issues.  

2.  If the Veteran perfects an appeal with respect to these matters, ensure that any indicated development is completed before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


